August 7, 1933, defendant United States Fidelity  Guaranty Company insured the employees of Iron county under the workmen's compensation act. This policy was canceled by the defendant company December 11, 1933. October 2, *Page 158 
1933, the insurance was placed in the Builders  Manufacturers Mutual Casualty Company, of Chicago. Subsequently, the date of this policy was changed to December 11, 1933, and its expiration date to December 11, 1934.
Plaintiff was injured February 19, 1934, and the question is, Which insurance company is liable for the compensation?
The department of labor and industry says the defendant United States Fidelity  Guaranty Company is liable because the Builders  Manufacturers Mutual Casualty Company did not file acceptance of the risk with the department until March 5, 1934, and the defendant United States Fidelity  Casualty Company did not file notice of termination of the risk until April 11, 1934, and hence the defendant United States Fidelity  Guaranty Company was properly held liable. In its opinion, the department said:
"The United States Fidelity  Guaranty Company filed an insurer's certificate of coverage with the department of labor and industry on August 18, 1931, that on April 11, 1934, it filed with the department of labor and industry a cancellation notice of said coverage. The records of the department of labor and industry also show that the Builders  Manufacturers Mutual Casualty Company filed an insurer's certificate on March 5, 1934. The accident in this case happened on February 19, 1934. Nothing of a different nature than as stated above appears in the record of the department of labor and industry.
"The defendant, United States Fidelity  Guaranty Company, having failed to file with the department of labor and industry any termination of its contract or policy until April 11, 1934, and the Builders  Manufacturers Mutual Casualty Company not having filed their insurer's certificate until *Page 159 
March 5, 1934, it is clear, under the statute quoted, that the United States Fidelity  Guaranty Company was on the risk and is responsible for the liability which incurred in favor of the plaintiff."
The statute referred to (2 Comp. Laws 1929, § 8460, subd. [f]), provides:
"Any termination of this policy shall not be effective as far as the employees of the insured covered thereby are concerned until ten days after such notice of such proposed termination or cancellation is received by the said industrial accident board."
The department of labor and industry is administrative in character, and, according to its records, the only insurance company before it liable upon the risk was defendant United States Fidelity  Guaranty Company.
The award of the department of labor and industry is affirmed.
NELSON SHARPE, NORTH, FEAD, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred with POTTER, C.J.